TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00518-CR


                                David Wayne Ford, Appellant

                                               v.

                                 The State of Texas, Appellee


               FROM THE 424TH DISTRICT COURT OF BLANCO COUNTY
          NO. CR01691, THE HONORABLE EVAN C. STUBBS, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant David Wayne Ford, who has not yet been finally sentenced, has filed a

notice of appeal of the trial court’s orders denying multiple pretrial motions filed by Ford,

representing himself pro se. It appears from his notice of appeal that Ford seeks to appeal the

trial court’s denial of two motions to suppress evidence, a motion to quash, a motion to dismiss

for “the State’s failure to obtain requested Brady material,” and a “motion to consider Brady

evidence.” We do not have jurisdiction over this interlocutory appeal.

              In Texas, appeals in a criminal case are permitted only when they are specifically

authorized by statute. State ex rel. Lykos v. Fine, 330 S.W.3d 904, 915 (Tex. Crim. App. 2011);

see Bayless v. State, 91 S.W.3d 801, 805 (Tex. Crim. App. 2002) (“[A] defendant’s right of

appeal is a statutorily created right.”). The standard for determining whether an appellate court

has jurisdiction to hear and determine a case “is not whether the appeal is precluded by law, but

whether the appeal is authorized by law.” Blanton v. State, 369 S.W.3d 894, 902 (Tex. Crim.
App. 2012) (quoting Abbott v. State, 271 S.W.3d 694, 696-97 (Tex. Crim. App. 2008)); State

ex rel. Lykos, 330 S.W.3d at 915. Thus, a court of appeals does not have jurisdiction to review

interlocutory orders unless that jurisdiction has been expressly granted by law. Ragston v. State,

424 S.W.3d 49, 52 (Tex. Crim. App. 2014). No such grant exists for an interlocutory appeal of

an order denying a pretrial motion to suppress or any of the other motions that are the subject of

this appeal.1 See Money Store, L.P. v. State, No. 03-17-00675-CR, 2018 WL 1004477, (Tex.

App.—Austin Feb. 22, 2018, no pet.) (mem. op., not designated for publication) (explaining that

no statute or rule allows defendant to appeal interlocutory order denying motion to quash

information); Dahlem v. State, 322 S.W.3d 685, 690-91 (Tex. App.—Fort Worth 2010, pet. ref’d)

(explaining that no statute or rule allows defendant to appeal interlocutory order denying motion

to suppress); see also Jenkins v. State, No. 03-13-00632-CR, 2013 WL 5966169, at *1 (Tex.

App.—Austin Oct. 25, 2013, no pet.) (mem. op., not designated for publication) (concluding that

court lacked jurisdiction because denial of defendant’s motion to suppress evidence is not

immediately appealable).

               This appeal is dismissed for want of jurisdiction.



                                             __________________________________________
                                             Chari L. Kelly, Justice
Before Justices Goodwin, Baker, and Kelly

Dismissed for Want of Jurisdiction

Filed: September 20, 2019

Do Not Publish

       1
         We note that the State is entitled to appeal an order granting a pretrial motion to
suppress evidence. See Tex. Code Crim. Proc. art. 44.01(a)(5). However, no such corresponding
provision entitles a defendant to appeal the denial of such a motion. See id. art. 44.02.

                                                 2